Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spring US publication no.: US 2010/0085003 A1.

Regarding claim 1, Spring teaches, A drive system, comprising: a trajectory planning unit (controller 26 figure 2) adapted to provide a trajectory signal based on a setpoint signal (see figures 2-5 and 6 and paragraph 22, where the controller calculates a trajectory), and an actuator unit comprising an actuator member (see paragraph 12, where a valve actuator 24 is presented as step motor 24) and adapted to control and/or regulate a position of the actuator member on the basis of the trajectory signal (see figure 5 and paragraphs 22-26) wherein the trajectory planning unit is adapted to provide the trajectory signal with a first signal section (see figure 6, section 1 of the graph, the acceleration phase 40, where the maximum velocity of the stepping mode is disclosed) and a second signal section, the first signal section having a straight signal form and the second signal section having a signal form asymptotic to the setpoint signal (as seen in figure 6, where the second signal section has a more flatter curve, the deceleration phase 44 corresponds to asymptotic signal section).
Regarding claim 2, Spring teaches, the drive system according to claim 1, wherein the drive system is a fluidic drive system and the actuator unit is a fluidic actuator unit (see paragraphs 12-14).
Regarding claim 3, Spring teaches, the drive system according to claim 1, wherein the trajectory planning unit is adapted to provide the straight signal form based on a maximum velocity value of the actuator member (see figure 6, acceleration phase, which is based on a maximum velocity).
Regarding claim 4, Spring teaches, the drive system according to claim 3, wherein the trajectory planning unit is adapted to provide the straight signal form with a slope based on the maximum velocity value of the actuator member (see figure 6, acceleration phase, which is based on a maximum velocity as the acceleration was based on the maximum velocity therefore the deceleration is indirectly depending on the maximum velocity).
Regarding claim 5, Spring teaches, the drive system according to claim 1, wherein the drive system is adapted to provide a time constant on the basis of a maximum velocity value and to provide the trajectory signal on the basis of the time constant.
Regarding claim 7, Spring teaches, the drive system according to claim 3, wherein the drive system is adapted to perform a maximum velocity determination procedure in which the actuator member is set in motion to determine the maximum velocity value (see section 40, figure 6).
Regarding claim 8, Spring teaches, the drive system according to claim 1, wherein the trajectory planning unit is adapted to provide the trajectory signal on the basis of a signal parameter (see 106, figure 5 and paragraphs 24-26, where the characteristics of the hydraulic control defines acceleration or deceleration of the motor which defines the chart in figure 6) by means of which it is possible to set at which signal value and/or at which time the first signal section ends and/or the second signal section begins.
Regarding claim 9, Spring teaches, the drive system according to claim 1, wherein the trajectory planning unit is adapted to provide the second signal section directly after the first signal section (see figure 6 where the deceleration phase 44 is directly after the acceleration phase 40).
Regarding claim 10, Spring teaches, the drive system according to claim 1, wherein the trajectory planning unit is adapted to provide the trajectory signal with a junction from the first signal section to the second signal section, which junction is continuous in the first derivative (see paragraph 21, where the controller “continuously estimates the torque to avoid missing steps therefore the junction from the first signal section to the second signal section is continuous).
Regarding claim 11, Spring teaches, the drive system according to claim 1, wherein the trajectory planning unit comprises a limiting element for limiting the slope of the trajectory signal (as seen in figure 6, where the controller inherently includes a limiting member for decelerating the motor and limiting the slope in the phase 44).
Regarding claim 17, Spring teaches,  A method for controlling and/or regulating the position of an actuator member (step motor 24, figure 2 paragraph 12),  of a drive system (hydraulic control system 18, figure 2), the method comprising: providing a setpoint signal for the position of the actuator member (see figures 2-5 and 6 and paragraph 22, where the controller calculates a trajectory); providing a trajectory signal on the basis of the setpoint signal (see figure 5 and paragraphs 22-26), wherein the trajectory signal has a first signal section with a straight signal form (see figure 6, section 1 of the graph, the acceleration phase 40, where the maximum velocity of the stepping mode is disclosed) and a second signal section with a signal form asymptotic to the setpoint signal (as seen in figure 6, where the second signal section has a more flatter curve, the deceleration phase 44 corresponds to asymptotic signal section); and controlling and/or regulating the position of the actuator member according to the trajectory signal (xd) (see figure 6 and paragraphs 28-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spring US publication no.: US 2010/0085003 A1 in view of Lokhorst et al. US patent no.: 6,140, 787.


Regarding claim 6, Spring is silent on specifically teaching, the drive system according to claim 5, wherein the drive system is adapted to provide the time constant also based on the setpoint signal.
Lokhorst et al. teach: the drive system according to claim 5, wherein the drive system is adapted to provide the time constant also based on the setpoint signal (col.13, lines 20-29, where the time constant is provided by the controller to determine the position).
In view of Ide’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Spring to include; wherein the drive system is adapted to provide the time constant also based on the setpoint signal, for the purpose improving the control of the drive system. 
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Spring US publication no.: US 2010/0085003 A1 in view of Ide US publication no.: US 2006/0138990 A1.
Regarding claim 12, Spring is silent on specifically teaching, the drive system according to claim 1, wherein the trajectory planning unit comprises a retardation unit and is adapted to provide the trajectory signal using the retardation unit.
Ide teaches: wherein the trajectory planning unit comprises a retardation unit and is adapted to provide the trajectory signal using the retardation unit (see speed control unit 13, figure 2).
In view of Ide’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Spring to include; wherein the trajectory planning unit comprises a retardation unit and is adapted to provide the trajectory signal using the retardation unit, for the purpose improving the control of the drive system. 
Regarding claim 13, Spring is silent on specifically teaching, the drive system according to claim 12, wherein the retardation unit comprises the transfer elements of a first order retardation element.
Ide teaches: wherein the retardation unit comprises the transfer elements of a first order retardation element (see speed control unit 13, figures 1-2 and paragraph 30, where the speed control unit includes an integral control system).
In view of Ide’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Spring to include; wherein the retardation unit comprises the transfer elements of a first order retardation element, for the purpose improving the control of the drive system. 
Regarding claim 14, Spring is silent on specifically teaching, the drive system according to claim 12, wherein the retardation unit comprises a proportional element and/or an integrating element and/or a subtracting element.
Ide teaches: wherein the retardation unit comprises a proportional element and/or an integrating element and/or a subtracting element (see speed control unit 13, figures 1-2 and paragraph 30, where the speed control unit includes an integral control system).
In view of Ide’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Spring to include wherein the retardation unit comprises a proportional element and/or an integrating element and/or a subtracting element, for the purpose improving the control of the drive system. 
Regarding claim 15, Spring is silent on specifically teaching, the drive system according to claim 14, wherein the trajectory planning unit comprises a limiting element for limiting the slope of the trajectory signal and the limiting element is connected before the integrating element.
Ide teaches: wherein the retardation unit comprises a proportional element and/or an integrating element and/or a subtracting element (see speed control unit 13, figures 1-2 and paragraph 30, where the speed control unit includes an integral control system).
In view of Ide’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Spring to include wherein the retardation unit comprises a proportional element and/or an integrating element and/or a subtracting element, for the purpose improving the control of the drive system. 
Regarding claim 16, Spring teaches, A trajectory planning unit (see hydraulic control system 18, figure 2) for providing a trajectory signal for controlling and/or regulating a position of an actuator member (stepper motor 24, figure 2; paragraph 12) , wherein the trajectory planning unit comprises: a planning unit input for inputting a setpoint signal (operator input device 28, figure 2); a planning unit output for outputting the trajectory signal (controller 26, figure 2); 
Spring is silent on specifically teaching: a retardation unit connected between the planning unit input and the planning unit output, the retardation unit having an integrating element; and a limiting unit connected before the integrating element.
Ide teaches: a retardation unit connected between the planning unit input and the planning unit output, the retardation unit having an integrating element (see speed control unit 13, figures 1-2 and paragraph 30, where the speed control unit includes an integral control system).; and a limiting unit connected before the integrating element (see delay speed command which is part of the speed control unit corresponding to the limiting unit and it is before the integral element)
In view of Ide’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Spring to include wherein the retardation unit comprises a proportional element and/or an integrating element and/or a subtracting element, for the purpose improving the control of the drive system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846